Order entered January 31, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01145-CV

              YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                               V.

                             AARON C. MCKNIGHT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02682-B

                                           ORDER
       Before the Court is court reporter LaToya Young-Martinez’s January 22, 2020 fourth

request for an extension of time to file the record. Although she states in the request the record

would be complete by January 25, 2020, it has not been filed to date.

       This is an accelerated appeal, and the record was first due September 27, 2019. In each

extension request Ms. Young-Martinez has filed, she has stated a date certain the record would

be complete, but then failed to file it. Other than in her third request, where she explained she

had an unexpected emergency, the reason she has given for needing an extension is that she has

“had numerous appeals to turn in.” In total, the deadline for filing the record has been extended

more than 100 days.
       Because the appeal cannot proceed without the reporter’s record and, in light of Ms.

Young-Martinez’s asserted workload, we ORDER the trial court to conduct a hearing, no later

than February 20, 2020, to determine why the record has not been filed, the date it will be filed,

and what steps need to be taken to ensure the record is filed by that date. To that end, both Ms.

Young-Martinez and Robin Washington, as the Official Court Reporter for County Court at Law

No. 2, shall be present at the hearing.

       The trial court shall make its findings concerning the record in writing. The findings

shall be filed in a supplemental clerk’s record no later than February 25, 2020. A supplemental

reporter’s record of the hearing shall also be filed no later than February 25, 2020.

       To further ensure the record is filed and as we cautioned in our last order granting Ms.

Young-Martinez an extension, we ORDER Ms. Young-Martinez not sit as a reporter until she

has filed the record.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of Dallas County Court at Law No. 2; Dallas County Clerk John

F. Warren; Ms. Young-Martinez; Ms. Washington; the Dallas County Auditor; and, the parties.

       We ABATE the appeal to allow the trial court an opportunity to conduct the hearing.

The appeal will be reinstated no later than March 3, 2020.




                                                      /s/     BILL WHITEHILL
                                                              JUSTICE